Pezman, J. Claimant seeks to recover the sum of $1,596.83 for materials provided to the Office of the Secretary of State, and alleges that the demand for payment of said sum was refused on the grounds that funds appropriated for the Secretary of State for such payments had lapsed. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Gilbert-Hodgman, Inc., a Corporation, vs. State of Illinois, 24 C.C.R. 509; American Oil Company, Inc., a Corporation, vs. State of Illinois, 24 C.C.R. 492; The Pittsburgh and Midway Coal Mining Company, a Corporation, vs. State of Illinois, 24 C.C.R. 510. It appears that all the requirements have been met in the instant case. Claimant is hereby awarded the sum of $1,596.83.